Opinion by
Cole, J.
The uncontradicted testimony of the customs examiner established that the articles described on the invoice as “28 — 6 cases, paper snake” are in fact novelties, being “in no sense a toy.” They are made to simulate a snake, consisting of a head composed of earthenware or clay and a paper body, suspended from a little bamboo stick by a small black thread, and are used at carnivals or beaches. The articles in question were held dutiable at 45 percent under paragraph 409 as claimed. It was stipulated that certain items of the merchandise consist of a commodity the same in all material respects as that passed upon in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). On the stipulated facts said merchandise, which includes salt as a substantial component part thereof, was excluded from paragraph 5 and held dutiable at 20 percent under paragraph 1558.